 EXHIBIT 10.5

  

CERTIFICATE OF DESIGNATION

of the

PREFERENCES, RIGHTS, LIMITATIONS, QUALIFICATIONS AND RESTRICTIONS

of the

SERIES H CONVERTIBLE PREFERRED STOCK

of

QUAD M SOLUTIONS, INC.

 

Quad M Solutions, Inc., an Idaho corporation (the “Company”), hereby certifies
that, pursuant to the authority conferred upon the Board of Directors of the
Company (the “Board”) by its Amended Certificate of Incorporation, on August 18,
2020, the Board duly adopted the following resolution providing for the
authorization of shares of the Company’s Series H Convertible Preferred Stock
(the “Series H Convertible Preferred Stock” or “Series H Preferred Stock”)
pursuant to the terms of this Preferences, Rights, Limitations, Qualifications
And Restrictions Of The Series H Convertible Preferred Stock the “Series H
Certificate of Designations:”

 

NOW THEREFORE, BE IT RESOLVED, that pursuant to the authority granted to the
Board of Directors in accordance with the provisions of the Certificate of
Incorporation, as Amended, the Board of Directors hereby authorizes the adoption
of this Series H Convertible Preferred Stock Certificate of Designation:

 

1. Designation and Amount; Designated Holder. The Company has authorized ten
million (10,000,000) shares of Preferred Stock, $0.10 par value per share, of
which there is: (i) one (1) share of Super Voting Class B Preferred Stock; (ii)
four hundred thousand (400,000) shares of Series C Convertible Preferred Stock;
and (iii) four hundred thousand (400,000) shares of Series D Convertible
Preferred Stock issued and outstanding; (iv) twenty-five thousand (25,000)
shares Series E Convertible Preferred Stock; twenty thousand seven hundred and
fifty (20,750) shares Series F Convertible Preferred Stock; two million, two
hundred thousand (2,200,000) shares Series G Convertible Preferred Stock; fifty
thousand (50,000) shares of Series M Convertible Preferred Stock, of which
11,500 shares are issuable; and pursuant to this Series H Certificate of
Designation, the Company hereby authorizes five thousand (5,000) shares Series H
Convertible Preferred Stock, with the rights and preferences set forth below.

 

2. Rank. The Series H Convertible Preferred Stock shall rank: (i) senior to all
of the Common Stock, par value $0.10 per share, of the Company (“Common Stock”)
and to all other classes or series of capital stock of the Company currently
outstanding except the Series E Convertible Preferred Stock (collectively, the
“Junior Securities”); and (ii) pari passu to all series of preferred stock
outstanding, including the Series B Super Voting Preferred Stock, specifically
including shares of Series C Convertible Preferred Stock (collectively, the
“Senior Securities”). Each share of Series H Preferred Stock shall have a stated
value of $10.00 (“Stated Value”)

 

3. Dividends. The Series H Preferred Stock shall participate with the Common
Stock, on an as converted basis in any dividends declared by the Company. The
Series H Preferred shall not participate in the dividends to be payable on the
Series G Preferred.

 

  1



 

 

4. Liquidation Preference.

 

(a) In the event of any voluntary or involuntary liquidation, dissolution or
winding up of the Company, the holders of shares of Series H Preferred Stock
(individually, a “Holder” and collectively, the “Holders”) will be entitled to
be paid out of the assets the Company has legally available for distribution to
its shareholders on the same basis and pari passu with any shares of Preferred
Stock, whether issued and outstanding at the date of this Certificate of
Designation or any subsequently authorized and issued Preferred Stock (sometimes
referred to collectively, as the “Senior Securities”). The preferential rights
of the holders of the Senior Securities will be paid out prior to all Junior
Securities with respect to the distribution of assets upon liquidation,
dissolution or winding up, a liquidation preference plus an amount equal to any
accumulated and unpaid dividends to, but not including, the date of payment,
before any distribution of assets is made to holders of Common Stock or any
other class or series of Junior Securities or other capital stock of the Company
that it may issue that ranks junior to the Series H Preferred Stock as to
liquidation rights. The liquidation preference shall be proportionately adjusted
in the event of a stock split, stock combination or similar event so that the
aggregate liquidation preference allocable to all outstanding shares of Series H
Preferred Stock and other Senior Securities immediately prior to such event is
the same immediately after giving effect to such event.

 

(b) In the event that, upon any such voluntary or involuntary liquidation,
dissolution or winding up, the available assets of the Company are insufficient
to pay the amount of the liquidating distributions on all outstanding shares of
Series H Preferred Stock and the corresponding amounts payable on all shares of
other classes or series of capital stock of the Company that it may issue
ranking on a parity with the Series H Preferred Stock in the distribution of
assets, then the Holders of the Series H Preferred Stock and all other such
classes or series of capital stock shall share ratably in any such distribution
of assets in proportion to the full liquidating distributions to which they
would otherwise be respectively entitled.

 

(c) The Series H Holders will be entitled to written notice of any such
liquidation, dissolution or winding up no fewer than thirty (30) days and no
more than sixty (60) days prior to the payment date. After payment of the full
amount of the liquidating distributions to which they are entitled, the Holders
of Series H Preferred Stock will have no right or claim to any of the remaining
assets of the Company. The consolidation or merger of the Company with or into
any other corporation, trust or entity or of any other entity with or into the
Company, or the sale, lease, transfer or conveyance of all or substantially all
of the property or business the Company, shall not be deemed a liquidation,
dissolution or winding up of the Company.

 

5. Conversion Rights.

 

(a) Holder’s Conversion Right. Subject to the provisions of Section 5(e), at any
time or times on or after the Initial Issuance Date, each holder of a Preferred
Share (each, a “Holder” and collectively, the “Holders”) shall be entitled to
convert any whole number of Preferred Shares into validly issued, fully paid and
non-assessable shares of Common Stock accordance with Section 5(c) at the
Conversion Rate (as defined below).

 

(b) Conversion Rate. The number of validly issued, fully paid and non-assessable
shares of Common Stock issuable upon conversion of each Preferred Share pursuant
to Section 5(a) shall be determined according to the following formula (the
“Conversion Rate”):

 

 

Conversion Amount

Conversion Price

 

No fractional shares of Common Stock are to be issued upon the conversion of any
Preferred Shares. If the issuance would result in the issuance of a fraction of
a share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. Upon each conversion the Company
shall issue an additional $1,250 worth of Common Stock to cover the Holder’s
expenses related to depositing and selling the shares.

   

  2



 

 

(c) Mechanics of Conversion. The conversion of each Preferred Share shall be
conducted in the following manner:

 

(i) Holder’s Conversion. To convert a Preferred Share into one (1) validly
issued, fully paid and non-assessable share of Common Stock, on any date (a
“Conversion Date”), a Holder shall deliver (whether via facsimile or otherwise),
for receipt on or prior to 11:59 p.m., New York time, on such date, a copy of an
executed notice of conversion of the share(s) of Preferred Shares subject to
such conversion in the form attached hereto as Exhibit I (the “Conversion
Notice”) to the Company. If required by Section 5(c)(vi), within five (5)
Trading Days following a conversion of any such Preferred Shares as aforesaid,
such Holder shall surrender to a nationally recognized overnight delivery
service for delivery to the Company the original certificates representing the
share(s) of Preferred Shares (the “Preferred Share Certificates”) so converted
as aforesaid.

 

(ii) Company’s Response. On or before the first (1st) Trading Day following the
date of receipt of a Conversion Notice, the Company shall transmit by facsimile
or email transmission which must be confirmed with a facsimile transmission an
acknowledgment of confirmation, in the form attached hereto as Exhibit II, of
receipt of such Conversion Notice to such Holder and the Company’s transfer
agent (the “Transfer Agent”), which confirmation shall constitute an instruction
to the Transfer Agent to process such Conversion Notice in accordance with the
terms herein with respect to the shares of Common Stock. On or before the second
(2nd) Trading Day following the date of receipt by the Company of such
Conversion Notice, the Company shall (1) provided that (x) the Transfer Agent is
participating in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program and (y) Common Stock shares to be so issued are otherwise
eligible for resale pursuant to Rule 144 promulgated under the Securities Act of
1933, as amended (“Act”), credit such aggregate number of shares of Common Stock
to which such Holder shall be entitled to such Holder’s or its designee’s
balance account with DTC through its Deposit/Withdrawal at Custodian system, or
(2) if either of the immediately preceding clauses (x) or (y) are not satisfied,
issue and deliver (via reputable overnight courier) to the address as specified
in such Conversion Notice, a certificate, registered in the name of such Holder
or its designee, for the number of shares of Common Stock to which such Holder
shall be entitled. If the number of Preferred Shares represented by the
Preferred Share Certificate(s) submitted for conversion pursuant to Section
5(c)(vi) is greater than the number of Preferred Shares being converted, then
the Company shall if requested by such Holder, as soon as practicable and in no
event later than three (3) Trading Days after receipt of the Preferred Share
Certificate(s) and at its own expense, issue and deliver to such Holder (or its
designee) a new Preferred Share Certificate representing the number of Preferred
Shares not converted.

 

(iii) Record Holder. The Person or Persons entitled to receive the shares of
Common Stock issuable upon a conversion of Preferred Shares shall be treated for
all purposes as the record holder or holders of such shares of Common Stock on
the Conversion Date.

 

  3



 

 

(iv) Company’s Failure to Timely Convert. If the Company shall fail, for any
reason or for no reason, to issue to a Holder within three (3) Trading Days
after the Company’s receipt of a Conversion Notice (whether via facsimile or
otherwise) (the “Share Delivery Deadline”), a certificate for the number of
shares of Common Stock to which such Holder is entitled and register such shares
of Common Stock on the Company’s share register or to credit such Holder’s or
its designee’s balance account with DTC for such number of shares of Common
Stock to which such Holder is entitled upon such Holder’s conversion of any
Preferred Shares (as the case may be) (a “Conversion Failure”), then, in
addition to all other remedies available to such Holder, such Holder, upon
written notice to the Company, may void its Conversion Notice with respect to,
and retain or have returned (as the case may be) any Preferred Shares that have
not been converted pursuant to such Holder’s Conversion Notice, provided that
the voiding of a Conversion Notice shall not affect the Company’s obligations to
make any payments which have accrued prior to the date of such notice pursuant
to the terms of this Certificate of Designations or otherwise. In addition to
the foregoing, if within three (3) Trading Days after the Company’s receipt of a
Conversion Notice (whether via facsimile or otherwise), the Company shall fail
to issue and deliver a certificate to such Holder and register such shares of
Common Stock on the Company’s share register or credit such Holder’s or its
designee’s balance account with DTC for the number of shares of Common Stock to
which such Holder is entitled upon such Holder’s conversion hereunder (as the
case may be), and if on or after such third (3rd) Trading Day such Holder (or
any other Person in respect, or on behalf, of such Holder) purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by such Holder of all or any portion of the number of
shares of Common Stock, or a sale of a number of shares of Common Stock equal to
all or any portion of the number of shares of Common Stock, issuable upon such
conversion that such Holder so anticipated receiving from the Company, then, in
addition to all other remedies available to such Holder, the Company shall,
within three (3) Business Days after such Holder’s request, which request shall
include reasonable documentation of all fees, costs and expenses, and in such
Holder’s discretion, either (i) pay cash to such Holder in an amount equal to
such Holder’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased
(including, without limitation, by any other Person in respect, or on behalf, of
such Holder) (the “Buy-In Price”), at which point the Company’s obligation to so
issue and deliver such certificate or credit such Holder’s balance account with
DTC for the number of shares of Common Stock to which such Holder is entitled
upon such Holder’s conversion hereunder (as the case may be) (and to issue such
shares of Common Stock) shall terminate, or (ii) promptly honor its obligation
to so issue and deliver to such Holder a certificate or certificates
representing such shares of Common Stock or credit such Holder’s balance account
with DTC for the number of shares of Common Stock to which such Holder is
entitled upon such Holder’s conversion hereunder (as the case may be) and pay
cash to such Holder in an amount equal to the excess (if any) of the Buy-In
Price over the product of (A) such number of shares of Common Stock multiplied
by (B) the lowest Closing Sale Price of the Common Stock on any Trading Day
during the period commencing on the date of the applicable Conversion Notice and
ending on the date of such issuance and payment under this clause (ii).
Immediately following the voiding of a Conversion Notice as aforesaid, the
Conversion Price of any Preferred Shares returned or retained by such Holder for
failure to timely convert shall be adjusted to the lesser of (I) the Conversion
Price relating to the voided Conversion Notice and (II) the lowest Closing Sale
Price of the Common Stock during the period beginning on the Conversion Date and
ending on the date such Holder voided the Conversion Notice, subject to further
adjustment as provided in this Certificate of Designations. In addition to
Holder’s other available remedies, the Company shall pay to Holder, in cash, as
partial liquidated damages and not as a penalty, for each $1,000 of shares of
Common Stock (based on the aggregate Conversion Price of the Preferred Shares
for which conversion had been requested, $10 per Trading Day for each Trading
Day following the Share Delivery Deadline and increasing to $20 per Trading Day
after the fifth Trading Day until such shares of Common Stock are delivered and
registered. Nothing herein shall limit Holder’s right to pursue actual damages
for the Company failure to timely deliver certificates representing Common Stock
as required hereby and Holder shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief. Further, in the event the Company
refuses to honor any Conversion or makes it known it will not honor any
Conversion (the “Conversion Default Date”), the Holder will be entitled to
damages at the higher of: (i) actual provable damages; or (ii) an amount
determined as the product of N*H, where N is the number of shares that would
have been issued upon full conversion Series D Preferred Stock held by the
Holder on the Conversion Default Date and H is the highest sale price of the
Common Stock during the time the Company fails or refuses to honor any
Conversion.

 

  4



 

 

(v) Pro Rata Conversion; Disputes. In the event the Company receives a
Conversion Notice from more than one Holder, if applicable, for the same
Conversion Date and the Company can convert some, but not all, of such Preferred
Shares submitted for conversion, the Company shall convert from each Holder
electing to have Preferred Shares converted on such date a pro rata amount of
such Holder’s Preferred Shares submitted for conversion on such date based on
the number of Preferred Shares submitted for conversion on such date by such
Holder relative to the aggregate number of Preferred Shares submitted for
conversion on such date. In the event of a dispute as to the number of shares of
Common Stock issuable to a Holder in connection with a conversion of Preferred
Shares, the Company shall issue to such Holder the number of shares of Common
Stock not in dispute and resolve such dispute in accordance with the Exchange
Agreement.

 

(vi) Book-Entry. Notwithstanding anything to the contrary set forth in this
Section 5, upon conversion of any Preferred Shares in accordance with the terms
hereof, no Holder thereof shall be required to physically surrender the
certificate representing the Preferred Shares to the Company following
conversion thereof unless (A) the full or remaining number of Preferred Shares
represented by the certificate are being converted (in which event such
certificate(s) shall be delivered to the Company as contemplated by this Section
5(c)(vi) or (B) such Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting reissuance of
Preferred Shares upon physical surrender of any Preferred Shares. Each Holder
and the Company shall maintain records showing the number of Preferred Shares so
converted by such Holder and the dates of such conversions or shall use such
other method, reasonably satisfactory to such Holder and the Company, so as not
to require physical surrender of the certificate representing the Preferred
Shares upon each such conversion. In the event of any dispute or discrepancy,
such records of such Holder establishing the number of Preferred Shares to which
the record holder is entitled shall be controlling and determinative in the
absence of manifest error. A Holder and any transferee or assignee, by
acceptance of a certificate, acknowledge and agree that, by reason of the
provisions of this paragraph, following conversion of any Preferred Shares, the
number of Preferred Shares represented by such certificate may be less than the
number of Preferred Shares stated on the face thereof. Each certificate for
Preferred Shares shall bear the following legend:

 

ANY TRANSFEREE OR ASSIGNEE OF THIS CERTIFICATE SHOULD CAREFULLY REVIEW THE TERMS
OF THE CORPORATION’S CERTIFICATE OF DESIGNATIONS RELATING TO THE SHARES OF
SERIES D PREFERRED STOCK REPRESENTED BY THIS CERTIFICATE, INCLUDING SECTION
5(c)(vi) THEREOF. THE NUMBER OF SHARES OF SERIES D PREFERRED STOCK REPRESENTED
BY THIS CERTIFICATE MAY BE LESS THAN THE NUMBER OF SHARES OF SERIES D PREFERRED
STOCK STATED ON THE FACE HEREOF PURSUANT TO SECTION 5(c)(vi) OF THE CERTIFICATE
OF DESIGNATIONS RELATING TO THE SHARES OF SERIES D PREFERRED STOCK REPRESENTED
BY THIS CERTIFICATE.

 

  5



 

 

(vii) Make Good. In the event that during the five Trading Days after the
deposit with the broker of the Holder of the Conversion Shares for any
particular Conversion (the “Look Back Period”), the Conversion Price shall
decrease below price it was on the Conversion Date, then within one (1) Trading
Day after the Look Back Period, the Company shall deliver to the Holder
additional shares of Common stock so that the Conversion Price for such
Conversion shall equal the lowest Conversion Price during the Look Back Period.

 

(d) Taxes. The Company shall pay any and all documentary, stamp, transfer (but
only in respect of the registered holder thereof), transfer agent fees, issuance
and other similar taxes that may be payable with respect to the issuance and
delivery of shares of Common Stock upon the conversion of Preferred Shares.

 

(e) Limitation on Beneficial Ownership. Notwithstanding anything to the contrary
contained in this Certificate of Designations, the Preferred Shares held by a
Holder shall not be convertible by such Holder, and the Company shall not effect
any conversion of any Preferred Shares held by such Holder, to the extent (but
only to the extent) that such Holder or any of its affiliates would beneficially
own in excess of 4.99% (the “Maximum Percentage”) of the Common Stock. To the
extent the above limitation applies, the determination of whether the Preferred
Shares held by such Holder shall be convertible (vis-à-vis other convertible,
exercisable or exchangeable securities owned by such Holder or any of its
affiliates) and of which such securities shall be convertible, exercisable or
exchangeable (as among all such securities owned by such Holder and its
affiliates) shall, subject to such Maximum Percentage limitation, be determined
on the basis of the first submission to the Company for conversion, exercise or
exchange (as the case may be). No prior inability of a Holder to convert
Preferred Shares, or of the Company to issue shares of Common Stock to such
Holder, pursuant to this Section 5(e) shall have any effect on the applicability
of the provisions of this Section 5(e) with respect to any subsequent
determination of convertibility or issuance (as the case may be). For purposes
of this Section 5(e), beneficial ownership and all determinations and
calculations (including, without limitation, with respect to calculations of
percentage ownership) shall be determined in accordance with Section 13(d) of
the 1934 Act and the rules and regulations promulgated thereunder. The
provisions of this Section 5(e) shall be implemented in a manner otherwise than
in strict conformity with the terms of this Section 5(e) to correct this Section
5(e) (or any portion hereof) which may be defective or inconsistent with the
intended Maximum Percentage beneficial ownership limitation herein contained or
to make changes or supplements necessary or desirable to properly give effect to
such Maximum Percentage limitation. The limitations contained in this Section
5(e) shall apply to a successor holder of Preferred Shares. For any reason at
any time, upon the written or oral request of a Holder, the Company shall within
one (1) Business Day confirm orally and in writing to such Holder the number of
shares of Common Stock then outstanding, including by virtue of any prior
conversion or exercise of convertible or exercisable securities into Common
Stock, including, without limitation, pursuant to this Certificate of
Designations or securities issued pursuant to the other Transaction Documents.
By written notice to the Company, any Holder may increase or decrease the
Maximum Percentage to any other percentage not in excess of 9.99% specified in
such notice; provided that (i) any such increase will not be effective until the
61st day after such notice is delivered to the Company, and (ii) any such
increase or decrease will apply only to such Holder sending such notice and not
to any other Holder.

   

  6



 

  

6. Adjustments.

 

(a) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. Without limiting any provision of Section 8, with respect to any
unconverted shares, if the Company at any time on or after the Initial Issuance
Date subdivides (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, the Conversion Price for any unconverted shares in
effect immediately prior to such subdivision will be proportionately reduced.
Without limiting any provision of Section 8, with respect to any unconverted
shares, if the Company at any time on or after the Initial Issuance Date
combines (by combination, reverse stock split or otherwise) one or more classes
of its outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price for any unconverted shares in effect immediately prior to such
combination will be proportionately increased. Any adjustment pursuant to this
Section 4 shall become effective immediately after the effective date of such
subdivision or combination. If any event requiring an adjustment under this
Section 6 occurs during the period that a Conversion Price is calculated
hereunder, then the calculation of such Conversion Price shall be adjusted
appropriately to reflect such event.

 

(b) Rights Upon Fundamental Transactions. The Company shall not enter into or be
party to a Fundamental Transaction unless: (i) the Successor Entity assumes in
writing all of the obligations of the Company under this Certificate of
Designations and the other Transaction Documents in accordance with the
provisions of this Section 4(b) pursuant to written agreements in form and
substance satisfactory to the Required Holders and approved by the Required
Holders prior to such Fundamental Transaction, including agreements to deliver
to each holder of Preferred Shares in exchange for such Preferred Shares a
security of the Successor Entity evidenced by a written instrument substantially
similar in form and substance to this Certificate of Designations, including,
without limitation, having a stated value and dividend rate equal to the stated
value and dividend rate of the Preferred Shares held by the Holders and having
similar ranking to the Preferred Shares, and reasonably satisfactory to the
Required Holders and (ii) the Successor Entity (including its Parent Entity) is
a publicly traded corporation whose shares of common stock are quoted on or
listed for trading on an Eligible Market. Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Certificate of Designations and the other Transaction Documents referring
to the “Company” shall refer instead to the Successor Entity), and may exercise
every right and power of the Company and shall assume all of the obligations of
the Company under this Certificate of Designations and the other Transaction
Documents with the same effect as if such Successor Entity had been named as the
Company herein and therein. In addition to the foregoing, upon consummation of a
Fundamental Transaction, the Successor Entity shall deliver to each Holder
confirmation that there shall be issued upon conversion of the Preferred Shares
at any time after the consummation of such Fundamental Transaction, in lieu of
the shares of Common Stock (or other securities, cash, assets or other property
(except such items still issuable under Section 4(a), which shall continue to be
receivable thereafter)) issuable upon the conversion of the Preferred Shares
prior to such Fundamental Transaction, such shares of publicly traded common
stock (or their equivalent) of the Successor Entity (including its Parent
Entity) that each Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had all the Preferred Shares held by each Holder
been converted immediately prior to such Fundamental Transaction (without regard
to any limitations on the conversion of the Preferred Shares contained in this
Certificate of Designations), as adjusted in accordance with the provisions of
this Certificate of Designations. The provisions of this Section 4 shall apply
similarly and equally to successive Fundamental Transactions and shall be
applied without regard to any limitations on the conversion of the Preferred
Shares. Notwithstanding anything to the contrary herein or in the Transaction
Documents, the foregoing shall not apply to any Exempt Issuance as defined in
the Exchange Agreement.

 

  7



 

  

(c) For so long as Preferred Shares are outstanding, the Company will not amend
the terms of any securities or Common Stock Equivalents or of any agreement
outstanding or in effect as of the date of this Agreement pursuant to which same
were or may be acquired without the consent of the Holder, if the result of such
amendment would be at an effective price per share of Common Stock less than the
Conversion Price in effect at the time of such amendment. The restrictions and
limitations in this Section 4(c) are in addition to any other rights of the
Holder. If, at any time while the Preferred Shares are outstanding, Company or
any Subsidiary, as applicable, sells or grants any option to purchase or sells
or grants any right to reprice, or otherwise disposes of or issues (or announces
any sale, grant or any option to purchase or other disposition), any Common
Stock or Common Stock Equivalents entitling any Person to acquire shares of
Common Stock at an effective price per share that is lower than the then
Conversion Price in effect (such lower price, the “Base Conversion Price” and
such issuances, collectively, a “Dilutive Issuance”) (if the holder of the
Common Stock or Common Stock Equivalents so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which are issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share that is lower
than the Conversion Price, such issuance shall be deemed to have occurred for
less than the Conversion Price on such date of the Dilutive Issuance), then the
Conversion Price shall be reduced to equal the Base Conversion Price. Such
adjustment shall be made whenever such Common Stock or Common Stock Equivalents
are issued. The repricing of any existing convertible note shall also be a
Dilutive Issuance. Notwithstanding the foregoing, no adjustment will be made
under this Section 4(c) in respect to any currently outstanding warrants issued
by the Company that are exercised pursuant to the terms of such warrant in
effect as of the issue date of the Preferred Shares. For purposes of
clarification, whether or not Company provides a Dilutive Issuance Notice
pursuant to this Section 4(c), upon the occurrence of any Dilutive Issuance, the
Holder is entitled to receive a number of Conversion Preferred Shares based upon
the Base Conversion Price on or after the date of such Dilutive Issuance,
regardless of whether the Holder accurately refers to the Base Conversion Price
in the Notice of Conversion. “Common Stock Equivalents” means any securities of
the Company or the Subsidiaries which would entitle the holder thereof to
acquire at any time Common Stock, including, without limitation, any debt,
preferred stock, right, option, warrant or other instrument that is at any time
convertible into or exercisable or exchangeable for, or otherwise entitles the
holder thereof to receive, Common Stock. For purposes of determining the total
consideration for a convertible instrument (including a right to purchase equity
of the Company) issued, subject to an original issue or similar discount or
which principal amount is directly or indirectly increased after issuance, the
consideration will be deemed to be the actual cash amount received by the
Company in consideration of the original issuance of such convertible
instrument. Notwithstanding anything to the contrary herein or in the
Transaction Documents, the foregoing shall not apply to any Exempt Issuance as
defined in the Exchange Agreement.

 

7. Authorized Shares.

 

(a) Reservation. The Company shall initially reserve out of its authorized and
unissued Common Stock a number of shares of Common Stock equal to 300% of the
Conversion Rate (including a number of Warrant Shares) with respect to the
Conversion Amount of each Preferred Share as of the Initial Issuance Date
(assuming for purposes hereof, that all the Preferred Shares issuable pursuant
to the Exchange Agreement have been issued, such Preferred Shares are
convertible at the Conversion Price and without taking into account any
limitations on the conversion of such Preferred Shares set forth in herein). So
long as any of the Preferred Shares are outstanding, the Company shall take all
action necessary to reserve and keep available out of its authorized and
unissued shares of Common Stock, solely for the purpose of effecting the
conversion of the Preferred Shares, as of any given date, 100% of the number of
shares of Common Stock as shall from time to time be necessary to effect the
conversion of all of the Preferred Shares issued or issuable pursuant to the
Exchange Agreement, assuming for purposes hereof, that all the Preferred Shares
issuable pursuant to the Exchange Agreement have been issued and without taking
into account any limitations on the issuance of securities set forth herein),
provided that at no time shall the number of shares of Common Stock so available
be less than the number of shares required to be reserved by the previous
sentence (without regard to any limitations on conversions contained in this
Certificate of Designations) (the “Required Amount”). The initial number of
shares of Common Stock reserved for conversions of the Preferred Shares and each
increase in the number of shares so reserved shall be allocated pro rata among
the Holders based on the number of Preferred Shares held by each Holder on the
Initial Issuance Date or increase in the number of reserved shares (as the case
may be) (the “Authorized Share Allocation”). In the event a Holder shall sell or
otherwise transfer any of such Holder’s Preferred Shares, each transferee shall
be allocated a pro rata portion of such Holder’s Authorized Share Allocation.
Any shares of Common Stock reserved and allocated to any Person which ceases to
hold any Preferred Shares shall be allocated to the remaining Holders of
Preferred Shares, pro rata based on the number of Preferred Shares then held by
such Holders.

 

  8



 

 

(b) Insufficient Authorized Shares. If, notwithstanding Section 5(a) and not in
limitation thereof, at any time while any of the Preferred Shares remain
outstanding the Company does not have a sufficient number of authorized and
unissued shares of Common Stock to satisfy its obligation to have available for
issuance upon conversion of the Preferred Shares at least a number of shares of
Common Stock and Warrant Shares equal to the Required Amount (an “Authorized
Share Failure”), then the Company shall immediately take all reasonable action
necessary to increase the Company’s authorized shares of Common Stock to an
amount sufficient to allow the Company to reserve and have available the
Required Amount for all of the Preferred Shares then outstanding. Without
limiting the generality of the foregoing sentence, as soon as practicable after
the date of the occurrence of an Authorized Share Failure, but in no event later
than sixty (60) days after the occurrence of such Authorized Share Failure, the
Company shall hold a meeting of its stockholders for the approval of an increase
in the number of authorized shares of Common Stock. In connection with such
meeting, the Company shall provide each stockholder with a proxy statement and
shall use its best efforts to solicit its stockholders’ approval of such
increase in authorized shares of Common Stock and to cause its Board of
Directors to recommend to the stockholders of the Company that they approve such
proposal. Nothing contained in this Section 5 shall limit any obligations of the
Company under any provision of the Exchange Agreement.

 

8. Triggering Events.

 

a. The following events shall be a “Triggering Event”

 

i. Company shall fail to observe or perform any other covenant or agreement
contained in this Certificate of Designation (other than a breach by Company of
its obligations to deliver shares of Common Stock to the Holder upon conversion,
which breach is addressed below);any representation or warranty made in this
Certificate of Designation, the Exchange Agreement, any written statement
pursuant hereto or thereto or any other report, financial statement or
certificate made or delivered to the Holder or any Other Holder shall be untrue
or incorrect in any material respect as of the date when made or deemed made;

 

ii. Company does not meet the current public information requirements under Rule
144; Company shall fail for any reason to deliver certificates to a Holder prior
to the fifth (5th) Trading Day after a Conversion Date pursuant to Section 4(c)
or Company shall provide at any time notice to the Holder, including by way of
public announcement, of Company’s intention to not honor requests for
conversions of any Preferred Shares in accordance with the terms hereof;

 

  9



 

 

iii. an event resulting in the Common Stock no longer being listed or quoted on
a Trading Market, or notification from a Trading Market that the Company is not
in compliance with the conditions for such continued quotation and such
non-compliance continues for twenty (20) days following such notification;

 

iv. a Commission or judicial stop trade order or suspension from the Company’s
Principal Trading Market;

 

v. the Company effectuates a reverse split of its Common Stock without ten (10)
days prior written notice to the Holder;

 

vi. the restatement after the date hereof of any financial statements filed by
the Company with the Commission for any date or period from and after the
Original Issue Date and until Preferred Shares are no longer outstanding, if the
result of such restatement would, by comparison to the unrestated financial
statements, have constituted a Material Adverse Effect. For the avoidance of
doubt, any restatement related to new accounting pronouncements shall not
constitute a Triggering Event under this Section;

 

vii. the Company’s Common Stock shall not be DTC or DWAC eligible;

 

viii. the Common Stock issued upon a conversion is not delivered via DTC or
DWAC;

 

ix. the current DTC chill on the Company’s common stock is not lifted on or
before 14 days after the Closing; and

 

x. the Conversion Price falls below the par value of the common stock.

 

b. Upon each occurrence of a Triggering Event, the Stated Value shall increase
by twenty percent (20%) except for the Triggering Event in Section 8(a)(ix) in
which case the Stated Value shall increase by fifty percent (50%).
Notwithstanding the foregoing, in the event of multiple Triggering Events, the
Stated Value shall not increase by more than sixty percent (60%) in the
aggregate.

 

9. Voting Rights. Holders of the Preferred Shares shall have no voting rights,
except as required by law (including without limitation, the ICL) and as
expressly provided in this Certificate of Designations. Subject to Section 5(e),
to the extent that under the ICL holders of the Preferred Shares are entitled to
vote on a matter with holders of shares of Common Stock, voting together as one
class, each Preferred Share shall entitle the holder thereof to cast that number
of votes per share as is equal to the number of shares of Common Stock into
which it is then convertible (subject to the ownership limitations specified in
Section 5(e) hereof) using the record date for determining the stockholders of
the Company eligible to vote on such matters as the date as of which the
Conversion Price is calculated. Holders of the Preferred Shares shall be
entitled to written notice of all stockholder meetings or written consents (and
copies of proxy materials and other information sent to stockholders) with
respect to which they would be entitled by vote, which notice would be provided
pursuant to the Company’s bylaws and the ICL.

 

  10



 

  

10. Liquidation, Dissolution, Winding-Up. In the event of a Liquidation Event,
the Holders shall be entitled to receive in cash out of the assets of the
Company, whether from capital or from earnings available for distribution to its
stockholders (the “Liquidation Funds”), before any amount shall be paid to the
holders of any of shares of Junior Stock, an amount per Preferred Share equal to
the amount per share such Holder would receive if such Holder converted such
Preferred Shares into Common Stock immediately prior to the date of such
payment, provided that if the Liquidation Funds are insufficient to pay the full
amount due to the Holders and holders of shares of parity stock, then each
Holder and each holder of parity stock shall receive a percentage of the
Liquidation Funds equal to the full amount of Liquidation Funds payable to such
Holder and such holder of parity stock as a liquidation preference, in
accordance with their respective certificate of designations (or equivalent), as
a percentage of the full amount of Liquidation Funds payable to all holders of
Preferred Shares and all holders of shares of parity stock. To the extent
necessary, the Company shall cause such actions to be taken by each of its
Subsidiaries so as to enable, to the maximum extent permitted by law, the
proceeds of a Liquidation Event to be distributed to the Holders in accordance
with this Section 8. All the preferential amounts to be paid to the Holders
under this Section 7 shall be paid or set apart for payment before the payment
or setting apart for payment of any amount for, or the distribution of any
Liquidation Funds of the Company to the holders of shares of Junior Stock in
connection with a Liquidation Event as to which this Section 8 applies.

 

11. Participation. In addition to any adjustments pursuant to Section 4, the
Holders shall, as holders of Preferred Shares, be entitled to receive such
dividends paid and distributions made to the holders of shares of Common Stock
to the same extent as if such Holders had converted each Preferred Share held by
each of them into shares of Common Stock (without regard to any limitations on
conversion herein or elsewhere) and had held such shares of Common Stock on the
record date for such dividends and distributions. Payments under the preceding
sentence shall be made concurrently with the dividend or distribution to the
holders of shares of Common Stock (provided, however, to the extent that a
Holder’s right to participate in any such dividend or distribution would result
in such Holder exceeding the Maximum Percentage, then such Holder shall not be
entitled to participate in such dividend or distribution to such extent (or the
beneficial ownership of any such shares of Common Stock as a result of such
dividend or distribution to such extent) and such dividend or distribution to
such extent shall be held in abeyance for the benefit of such Holder until such
time, if ever, as its right thereto would not result in such Holder exceeding
the Maximum Percentage).

 

12. Vote to Change the Terms of or Issue Preferred Shares. In addition to any
other rights provided by law, except where the vote or written consent of the
holders of a greater number of shares is required by law or by another provision
of the Certificate of Incorporation, without first obtaining the affirmative
vote at a meeting duly called for such purpose or the written consent without a
meeting of the Required Holders, voting together as a single class, the Company
shall not: (a) amend or repeal any provision of, or add any provision to, its
Certificate of Incorporation or bylaws, or file any certificate of designations
or certificate of amendment, if such action would adversely alter or change in
any respect the preferences, rights, privileges or powers, or restrictions
provided for the benefit, of the Preferred Shares, regardless of whether any
such action shall be by means of amendment to the Certificate of Incorporation
or by merger, consolidation or otherwise; or (b) without limiting any provisions
of Section 12, whether or not prohibited by the terms of the Preferred Shares,
circumvent a right of the Preferred Shares.

 

13. Lost or Stolen Certificates. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of any certificates representing Preferred Shares (as to which a
written certification and the indemnification contemplated below shall suffice
as such evidence), and, in the case of loss, theft or destruction, of an
indemnification undertaking by the applicable Holder to the Company in customary
and reasonable form and, in the case of mutilation, upon surrender and
cancellation of the certificate(s), the Company shall execute and deliver new
certificate(s) of like tenor and date.

 

  11



 

   

14. Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Certificate of Designations shall be
cumulative and in addition to all other remedies available under this
Certificate of Designations and any of the other Transaction Documents, at law
or in equity (including a decree of specific performance and/or other injunctive
relief), and no remedy contained herein shall be deemed a waiver of compliance
with the provisions giving rise to such remedy. Nothing herein shall limit any
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Certificate of Designations. The
Company covenants to each Holder that there shall be no characterization
concerning this instrument other than as expressly provided herein. Amounts set
forth or provided for herein with respect to payments, conversion and the like
(and the computation thereof) shall be the amounts to be received by a Holder
and shall not, except as expressly provided herein, be subject to any other
obligation of the Company (or the performance thereof). The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Holders and that the remedy at law for any such breach may be inadequate.
The Company therefore agrees that, in the event of any such breach or threatened
breach, each Holder shall be entitled, in addition to all other available
remedies, to an injunction restraining any such breach or any such threatened
breach, without the necessity of showing economic loss and without any bond or
other security being required, to the extent permitted by applicable law. The
Company shall provide all information and documentation to a Holder that is
requested by such Holder to enable such Holder to confirm the Company’s
compliance with the terms and conditions of this Certificate of Designations.

 

15. Non-circumvention. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Certificate of Designations, and will at all times in good faith carry
out all the provisions of this Certificate of Designations and take all action
as may be required to protect the rights of the Holders. Without limiting the
generality of the foregoing or any other provision of this Certificate of
Designations, the Company (i) shall not increase the par value of any shares of
Common Stock receivable upon the conversion of any Preferred Shares above the
Conversion Price then in effect, (ii) shall take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable shares of Common Stock upon the conversion of
Preferred Shares and (iii) shall, so long as any Preferred Shares are
outstanding, take all action necessary to reserve and keep available out of its
authorized and unissued shares of Common Stock, solely for the purpose of
effecting the conversion of the Preferred Shares, the maximum number of shares
of Common Stock as shall from time to time be necessary to effect the conversion
of the Preferred Shares then outstanding (without regard to any limitations on
conversion contained herein).

 

16. Failure or Indulgence Not Waiver. No failure or delay on the part of a
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party. This
Certificate of Designations shall be deemed to be jointly drafted by the Company
and all Holders and shall not be construed against any Person as the drafter
hereof.

 

  12



 

   

17. Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, email, or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a Trading Day during normal business hours where such notice is to
be received), or the first Trading Day following such delivery (if delivered
other than on a Trading Day during normal business hours where such notice is to
be received) or (b) on the second Trading Day following the date of mailing by
express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: Quad M Solutions, Inc.,
122 Dickinson Avenue, Toms River, NJ 08753, Attn: Pat Dileo, CEO, email:
pdileo@endeavorplus.com, with a copy by email only to (which shall not
constitute notice): Lawrence R. Lonergan, Esq., email: llonergan@wlesq.com and
(ii) if to the Holders, to: the addresses and fax numbers and/or email addresses
indicated on the signature pages to or elsewhere in the Exchange Agreement, with
an additional copy by fax only to (which shall not constitute notice): Grushko &
Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581, Attn: Eliezer
Drew, facsimile: (212) 697-3575, email: eli@grushkomittman.com.

 

18. Preferred Shares Register. The Company shall maintain at its principal
executive offices (or such other office or agency of the Company as it may
designate by notice to the Holders), a register for the Preferred Shares, in
which the Company shall record the name, address and facsimile number of the
Persons in whose name the Preferred Shares have been issued, as well as the name
and address of each transferee. The Company may treat the Person in whose name
any Preferred Shares is registered on the register as the owner and holder
thereof for all purposes, notwithstanding any notice to the contrary, but in all
events recognizing any properly made transfers.

 

19. Stockholder Matters; Amendment.

 

(a) Stockholder Matters. Any stockholder action, approval or consent required,
desired or otherwise sought by the Company pursuant to the ICL, the Certificate
of Incorporation, this Certificate of Designations or otherwise with respect to
the issuance of Preferred Shares may be effected by written consent of the
Company’s stockholders or at a duly called meeting of the Company’s
stockholders, all in accordance with the applicable rules and regulations of the
ICL. This provision is intended to comply with the applicable Sections of the
ICL permitting stockholder action, approval and consent affected by written
consent in lieu of a meeting.

 

(b) Amendment. This Certificate of Designations or any provision hereof may be
amended by obtaining the affirmative vote at a meeting duly called for such
purpose, or written consent without a meeting in accordance with the ICL, of the
Required Holders, voting separate as a single class, and with such other
stockholder approval, if any, as may then be required pursuant to the ICL and
the Certificate of Incorporation.

 

20. Certain Defined Terms. For purposes of this Certificate of Designations, the
following terms shall have the following meanings:

 

(a) “1934 Act” means the Securities Exchange Act of 1934, as amended.

 

(b) “Bloomberg” means Bloomberg, L.P.

 

(c) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

  13



 

 

(d) “Closing Sale Price” means, for any security as of any date, the last
closing trade price, respectively, for such security on the Principal Market, as
reported by Bloomberg, or, if the Principal Market begins to operate on an
extended hours basis and does not designate the closing trade price (as the case
may be) then the last trade price of such security prior to 4:00:00 p.m., New
York time, as reported by Bloomberg, or, if the Principal Market is not the
principal securities exchange or trading market for such security, the last
trade price of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last trade price of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no last trade price is reported for such security
by Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the OTC Pink Market operated
by OTC Markets Group Inc. If the Closing Sale Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Sale
Price of such security on such date shall be the fair market value as mutually
determined by the Company and the applicable Holder. If the Company and such
Holder are unable to agree upon the fair market value of such security, then
such dispute shall be resolved in accordance with the procedures in the Exchange
Agreement. All such determinations shall be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during
such period.

 

(e) “Common Stock” means (i) the Company’s shares of common stock, $0.0001 par
value per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

 

(f) “Conversion Amount” means, with respect to each Preferred Share, as of the
applicable date of determination, the Stated Value thereof.

 

(g) “Conversion Price” means, with respect to each Preferred Share, as of any
Conversion Date or other applicable date of determination, the lower of (i) the
Lowest Closing Bid Price, or (ii) the Fixed Price, subject to adjustment as
provided herein.

 

(h) “Eligible Market” means The New York Stock Exchange, the NYSE MKT, the
Nasdaq Global Select Market, the Nasdaq Global Market or the Principal Market.

 

(i) “Fundamental Transaction” shall in no event include any Exempt Issuance as
defined in the Exchange Agreement and otherwise means that (i) the Company or
any of its Subsidiaries shall, directly or indirectly, in one or more related
transactions, (A) consolidate or merge with or into (whether or not the Company
or any of its Subsidiaries is the surviving corporation) any other Person, or
(B) sell, lease, license, assign, transfer, convey or otherwise dispose of all
or substantially all of its respective properties or assets to any other Person,
or (C) allow any other Person to make a purchase, tender or exchange offer that
is accepted by the holders of more than 50% of the outstanding shares of Voting
Stock of the Company (not including any shares of Voting Stock of the Company
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (D) consummate a stock or share Exchange Agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with any other Person whereby such other
Person acquires more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
other Person or other Persons making or party to, or associated or affiliated
with the other Persons making or party to, such stock or share Exchange
Agreement or other business combination), or (E) reorganize, recapitalize or
reclassify the Common Stock, or (ii) any “person” or “group” (as these terms are
used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the rules and
regulations promulgated thereunder) is or shall become the “beneficial owner”
(as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of 50% of
the aggregate ordinary voting power represented by issued and outstanding Voting
Stock of the Company.

 

  14



 

  

(j) “Fixed Price” means $0.25.

 

(k) “Initial Issuance Date” means the date Preferred Shares are first issued
pursuant to the Exchange Agreement.

 

(l) “Liquidation Event” means, whether in a single transaction or series of
transactions, the voluntary or involuntary liquidation, dissolution or winding
up of the Company or such Subsidiaries the assets of which constitute all or
substantially all of the assets of the business of the Company and its
Subsidiaries, taken as a whole.

 

(m) “Lowest Closing Bid Price” means the lower of (i) lowest closing bid price
at which the Company’s Common Stock is traded on its Principle Market on the day
prior to the Conversion Date; or (ii) the price at which common stock is
issuable pursuant to any security issued by the Company which has an exercise
price that is not fixed.

 

(n) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

 

(o) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof.

 

(p) “Principal Market” means the OTC Bulletin Board, the OTCPink, OTCQB, or the
OTCQX (or any successor of the foregoing).

 

(q) “Exchange Agreement” means that certain Securities Exchange Agreement by and
among the Company and the Holder with respect to the Preferred Shares.

 

(r) “Required Holders” means holder of at least 75% of the outstanding Preferred
Shares.

 

(s) “Securities” means, collectively, the Preferred Shares and the shares of
Common Stock issuable upon conversion of the Preferred Shares.

 

(t) “Stated Value” means $10.00 per Preferred Share.

 

(u) “Subsidiary” means any Person in which the Company, directly or indirectly,
(i) owns a majority of the outstanding capital stock or holds a majority of
equity or similar interest of such Person or (ii) controls or operates all or
any part of the business, operations or administration of such Person.

 

(v) “Successor Entity” means the Person (or, if so elected by the Required
Holders, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Required
Holders, the Parent Entity) with which such Fundamental Transaction shall have
been entered into.

 

  15



 

 

(w) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded, provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time) unless such day is otherwise designated
as a Trading Day in writing by the Required Holders.

   

(x) “Transaction Documents” means this Certificate of Designations, the Exchange
Agreement and each of the other agreements and instruments entered into or
delivered by the Company or any of the Holders in connection with the
transactions contemplated thereby, all as may be amended from time to time in
accordance with the terms hereof or thereof.

 

 

[signature page follows]

 

  16



 





IN WITNESS WHEREOF, the Company has caused this Certificate of Designation to be
duly adopted and executed in its name and on its behalf on this August 18, 2020.

 

QUAD M SOLUTIONS, INC.

 

 

By: _________________

Name: Pat Dileo

Title: Chief Executive Officer

 

  

17

 

 